



Exhibit 10.5
This Document Prepared By
and After Recording Return to:


Jones Day
3161 Michelson Drive, Suite 800
Irvine, CA 92612
Attn: Cori Capizzi




MORTGAGE, ASSIGNMENT,
SECURITY AGREEMENT AND
FIXTURE FILING
(300-600 Campus Drive)


by
KBSII 300-600 CAMPUS DRIVE, LLC,
a Delaware limited liability company,
as Mortgagor,
to and in favor of
BANK OF AMERICA, N.A.,
in its capacity as administrative agent for the Lenders identified below,
as Mortgagee


This document serves as a Fixture Filing under the New Jersey Uniform Commercial
Code, N.J.S.A. 12A:9-101, et seq.


Mortgagor’s Organizational Identification Number is: DE 4571194


Location of Property
Address:
300, 400, 500 and 600 Campus Drive

Township:
Florham Park

County:
Morris

New Jersey
Block(s): 1201
Lot(s): Lot 4.03 and Lot 6







--------------------------------------------------------------------------------






MORTGAGE, ASSIGNMENT, SECURITY AGREEMENT AND FIXTURE FILING
(300-600 Campus Drive)


This Mortgage, Assignment, Security Agreement and Fixture Filing (300-600 Campus
Drive) is made as of March 29, 2018, by KBSII 300-600 Campus Drive, LLC, a
Delaware limited liability company (herein referred to as “Mortgagor”), whose
address is c/o KBS Capital Advisors LLC, 800 Newport Center Drive, Suite 700,
Newport Beach, California 92660, Attention: Todd Smith, Vice President –
Controller, Corporate, and c/o KBS Capital Advisors LLC, 590 Madison Avenue,
26th Floor, New York, New York 10022, Attention: Shannon Hill – Senior Vice
President, to Bank of America, N.A., a national banking association, whose
address is 520 Newport Center Drive, Suite 1100, Newport Beach, California
92660, as mortgagee, in its capacity as administrative agent (“Administrative
Agent”) for the lenders (each, a “Lender” and collectively, “Lenders”) from time
to time party to that certain Loan Agreement of even date herewith, as amended
(the “Loan Agreement”) among Borrower (as defined below), Lenders and
Administrative Agent.
Recitals
Mortgagor has requested that Lenders make the Loan (as hereinafter defined) to
Borrower (as hereinafter defined). As a condition precedent to making the Loan,
Lenders have required that Mortgagor execute and deliver this Mortgage,
Assignment, Security Agreement and Fixture Filing to Administrative Agent.
Mortgagor is the owner of the “Property”, as defined below, and proposes to
refinance the acquisition of the Land and the improvements thereon, and in order
to refinance the acquisition of the Land and the construction of the
improvements, will borrow from Lenders up to the sum of $500,000,000.00 pursuant
to the “Loan Agreement”, as defined below. Mortgagor has executed and delivered
to Lenders the “Note(s)”, as defined below, and the Loan Agreement, obligating
it to pay the sums due thereunder, or so much as may be advanced in accordance
with the terms of the Loan Agreement.
Grants and Agreements
Now, therefore, in order to induce Lenders to make the Loan to Borrower,
Mortgagor agrees as follows:
Article I
Definitions.
As used in this Mortgage, Assignment, Security Agreement and Fixture Filing, the
terms defined in the Preamble hereto shall have the respective meanings
specified therein, and the following additional terms shall have the meanings
specified:
“Accessories” means all fixtures, equipment, systems, machinery, furniture,
furnishings, appliances, inventory, goods, building and construction materials,
supplies and other articles of personal property, of every kind and character,
tangible and intangible (including software embedded therein), now owned or
hereafter acquired by Mortgagor, which are now or hereafter attached to or
situated in, on or about the Land or Improvements, or used in or necessary to
the complete and proper planning, development, use, occupancy or operation
thereof, or acquired (whether delivered to the Land or stored elsewhere) for use
or installation in or on the Land or Improvements, and all Additions to the
foregoing, all of which are hereby declared to be permanent accessions to the
Land.


BK 23319 PG 1092







--------------------------------------------------------------------------------





“Accounts” means all accounts of Mortgagor within the meaning of the Uniform
Commercial Code of the State, derived from or arising out of the use, occupancy
or enjoyment of the Property or for services rendered therein or thereon.
“Additions” means any and all alterations, additions, accessions and
improvements to property, substitutions therefor, and renewals and replacements
thereof.
“Borrower” means individually and collectively, Mortgagor, KBSII 100-200 Campus
Drive, LLC, a Delaware limited liability company, KBSII Willow Oaks, LLC, a
Delaware limited liability company, KBSII Pierre LaClede Center, LLC, a Delaware
limited liability company, KBSII 445 South Figueroa, a Delaware limited
liability company, KBSII Emerald View, LLC, a Delaware limited liability
company, KBSII Granite Tower, LLC, a Delaware limited liability company, and
KBSII Fountainhead, LLC, a Delaware limited liability company.
“Claim” means any liability, suit, action, claim, demand, loss, expense,
penalty, fine, judgment or other cost of any kind or nature whatsoever,
including fees, costs and expenses of attorneys, consultants, contractors and
experts.
“Condemnation” means any taking of title to, use of, or any other interest in
the Property under the exercise of the power of condemnation or eminent domain,
whether temporarily or permanently, by any Governmental Authority or by any
other Person acting under or for the benefit of a Governmental Authority.
“Condemnation Awards” means any and all judgments, awards of damages (including
severance and consequential damages), payments, proceeds, settlements, amounts
paid for a taking in lieu of Condemnation, or other compensation heretofore or
hereafter made, including interest thereon, and the right to receive the same,
as a result of, or in connection with, any Condemnation or threatened
Condemnation.
“Contract of Sale” means any contract for the sale of all or any part of the
Property or any interest therein, whether now in existence or hereafter
executed, by Mortgagor.
“Default” means an event or circumstance which, with the giving of Notice or
lapse of time, or both, would constitute an Event of Default under the
provisions of this Mortgage.
“Design and Construction Documents” means, collectively, (a) all contracts for
services to be rendered, work to be performed or materials to be supplied in the
development of the Land or the construction or repair of Improvements, including
all agreements with architects, engineers or contractors for such services, work
or materials; (b) all plans, drawings and specifications for the development of
the Land or the construction or repair of Improvements; (c) all permits,
licenses, variances and other rights or approvals issued by or obtained from any
Governmental Authority or other Person in connection with the development of the
Land or the construction or repair of Improvements; and (d) all amendments of or
supplements to any of the foregoing.






2
BK 23319 PG 1093




--------------------------------------------------------------------------------





“Encumbrance” means any Lien, easement, right of way, roadway (public or
private), condominium regime, cooperative housing regime, condition, covenant or
restriction (including any covenant, condition or restriction imposed in
connection with any condominium development or cooperative housing development),
Lease or other matter of any nature that would affect title to the Property.
“Environmental Agreement” means the Environmental Indemnification and Release
Agreement of even date herewith by and between Mortgagor and Mortgagee
pertaining to the Property, as the same may from time to time be extended,
amended, restated or otherwise modified.
“Event of Default” means an event or circumstance specified in Article VI and
the continuance of such event or circumstance beyond the applicable grace and/or
cure periods therefor, if any, set forth in Article VI.
“Expenses” means all fees, charges, costs and expenses of any nature whatsoever
incurred at any time and from time to time (whether before or after an Event of
Default) by Mortgagee in making, funding, administering or modifying the Loan,
in negotiating or entering into any “workout” of the Loan, or in exercising or
enforcing any rights, powers and remedies provided in this Mortgage or any of
the other Loan Documents, including reasonable attorneys’ fees actually
incurred, court costs, receiver’s fees, management fees and costs incurred in
the repair, maintenance and operation of, or taking possession of, or selling,
the Property.
“Governmental Authority” means any governmental or quasi-governmental entity,
including any court, department, commission, board, bureau, agency,
administration, service, district or other instrumentality of any governmental
entity.
“Guarantor” means KBS REIT Properties II, LLC, a Delaware limited liability
company, and its personal representatives, successors and assigns.
“Guaranty” means the Guaranty Agreement of even date herewith executed by
Guarantor for the benefit of Mortgagee, as the same may from time to time be
extended, amended, restated, supplemented or otherwise modified.
“Improvements” means all buildings, structures and other improvements now or
hereafter existing, erected or placed on the Land, together with any on-site
improvements and off-site improvements in any way used or to be used in
connection with the use, enjoyment, occupancy or operation of the Land.
“Insurance Proceeds” means the insurance claims under and the proceeds of any
and all policies of insurance covering the Property or any part thereof,
including all returned and unearned premiums with respect to any insurance
relating to such Property, in each case whether now or hereafter existing or
arising.
“Land” means the real property described in Exhibit A attached hereto and made a
part hereof.
“Laws” means all federal, state and local laws, statutes, rules, ordinances,
regulations, codes, licenses, authorizations, decisions, injunctions,
interpretations, orders or decrees of any court or other Governmental Authority
having jurisdiction as may be in effect from time to time.


3
BK 23319 PG 1094






--------------------------------------------------------------------------------





“Leases” means all leases, license agreements and other occupancy or use
agreements (whether oral or written), now or hereafter existing, which cover or
relate to the Property or any part thereof, together with all options therefor,
amendments thereto and renewals, modifications and guaranties thereof, including
any cash or security deposited under the Leases to secure performance by the
tenants of their obligations under the Leases, whether such cash or security is
to be held until the expiration of the terms of the Leases or applied to one or
more of the installments of rent coming due thereunder.
“Letter of Credit” means any letter of credit issued by Mortgagee for the
account of Mortgagor or its nominee in connection with the development of the
Land or the construction of the Improvements, together with any and all
extensions, renewals or modifications thereof, substitutions therefor or
replacements thereof.
“Lien” means any mortgage, deed of trust, pledge, security interest, assignment,
judgment, lien or charge of any kind, including any conditional sale or other
title retention agreement, any lease in the nature thereof, and the filing of,
or agreement to give, any financing statement under the Uniform Commercial Code
of any jurisdiction.
“Loan” means the loan from Lenders to Borrower, the repayment obligations in
connection with which are evidenced by the Note(s).
“Loan Agreement” means the Loan Agreement of even date herewith among Borrower,
Administrative Agent and Lenders which sets forth, among other things, the terms
and conditions upon which the proceeds of the Loan will be disbursed, as the
same may from time to time be extended, amended, restated, supplemented or
otherwise modified.
“Loan Documents” means this Mortgage, the Notes, the Guaranty, the Environmental
Agreement, the Loan Agreement, any Swap Contract, any application or
reimbursement agreement executed in connection with any Letter of Credit, and
any and all other documents which Mortgagor, Guarantor or any other party or
parties have executed and delivered, or may hereafter execute and deliver, to
evidence, secure or guarantee the Obligations, or any part thereof, as the same
may from time to time be extended, amended, restated, supplemented or otherwise
modified.
“Mortgage” means this Mortgage, Assignment, Security Agreement and Fixture
Filing (300-600 Campus), as the same may from time to time be extended, amended,
restated, supplemented or otherwise modified.
“Mortgagee” means Administrative Agent and its successors and assigns or any
successor administrative agent, in its capacity as administrative agent for the
Lenders.
“Note” or “Notes” mean (i) one or more promissory notes made by Borrower and
payable to the order of each of the Lenders in the aggregate face principal
amount of Five Hundred Million and No/100 Dollars ($500,000,000.00), and each
bearing interest as provided in the Loan Agreement, and (ii) all other
promissory notes given in substitution thereof or in modification, supplement,
increase, renewal or extension thereof, in whole or in part, whether one or
more, as any or all of such promissory notes may from time to time be renewed,
extended, supplemented, increased or modified. Additionally, the Notes provide
that the principal balance evidenced thereby shall bear interest at a floating
rate of interest subject to change from time to time.
“Notice” means a notice, request, consent, demand or other communication given
in accordance with the provisions of Section 8.8 of this Mortgage.
4
BK 23319 PG 1095




--------------------------------------------------------------------------------





“Obligations” means all present and future debts, obligations and liabilities of
Borrower (or any of them) to Mortgagee and/or Lenders arising pursuant to,
and/or on account of, the provisions of this Mortgage, the Notes or any of the
other Loan Documents, including the obligations: (a) to pay all principal,
interest, late charges, prepayment premiums (if any) and other amounts due at
any time under the Notes; (b) to pay all Expenses, indemnification payments,
fees and other amounts due at any time under this Mortgage or any of the other
Loan Documents, together with interest thereon as herein or therein provided;
(c) to pay and perform all obligations of Borrower (or any of them) under any
Swap Contract; (d) to perform, observe and comply with all of the other terms,
covenants and conditions, expressed or implied, which Mortgagor is required to
perform, observe or comply with pursuant to this Mortgage or any of the other
Loan Documents; and (e) to pay and perform all future advances and other
obligations that Mortgagor or any successor in ownership of all or part of the
Property may agree to pay and/or perform (whether as principal, surety or
guarantor) for the benefit of Mortgagee, when a writing evidences the parties’
agreement that the advance or obligation be secured by this Mortgage.
“Permitted Encumbrances” means (a) any matters set forth in any policy of title
insurance issued to Mortgagee and insuring Mortgagee’s interest in the Property
which are acceptable to Mortgagee as of the date hereof, (b) the Liens and
interests of this Mortgage, and (c) any other Encumbrance disclosed to Mortgagee
in any commitment for title insurance delivered to Mortgagee or otherwise
disclosed in writing to Mortgagee that Mortgagee shall expressly approve in
writing in its sole and absolute discretion.
“Person” means an individual, a corporation, a partnership, a joint venture, a
limited liability company, a trust, an unincorporated association, any
Governmental Authority or any other entity.
“Personalty” means all personal property of any kind or nature whatsoever,
whether tangible or intangible and whether now owned or hereafter acquired, in
which Mortgagor now has or hereafter acquires an interest and which is used in
the construction of, or is placed upon, or is derived from or used in connection
with the maintenance, use, occupancy or enjoyment of, the Property, including
(a) the Accessories; (b) the Accounts; (c) all franchise, license, management or
other agreements with respect to the operation of the Real Property or the
business conducted therein (provided all of such agreements shall be subordinate
to this Mortgage, and Mortgagee shall have no responsibility for the performance
of Mortgagor’s obligations thereunder) and all general intangibles (including
payment intangibles, trademarks, trade names, goodwill, software and symbols)
related to the Real Property or the operation thereof; (d) all sewer and water
taps, appurtenant water stock or water rights, allocations and agreements for
utilities, bonds, letters of credit, permits, certificates, licenses,
guaranties, warranties, causes of action, judgments, Claims, profits, security
deposits, utility deposits, and all rebates or refunds of fees, Taxes,
assessments, charges or deposits paid to any Governmental Authority related to
the Real Property or the operation thereof; (e) all of Mortgagor’s rights and
interests under all Swap Contracts, including all rights to the payment of money
from Mortgagee under any Swap Contract and all accounts, deposit accounts and
general intangibles, including payment intangibles, described in any Swap
Contract; (f) all insurance policies held by Mortgagor with respect to the
Property or Mortgagor’s operation thereof; and (g) all money, mortgages and
documents (whether tangible or electronic) arising from or by virtue of any
transactions related to the Property, and all deposits and deposit accounts of
Mortgagor with Mortgagee related to the Property, including any such deposit
account from which Mortgagor may from time to time






5
BK 23319 PG 1096




--------------------------------------------------------------------------------





authorize Mortgagee to debit and/or credit payments due with respect to the
Loan; together with all Additions to and Proceeds of all of the foregoing.
“Proceeds,” when used with respect to any of the Property, means all proceeds of
such Property, including all Insurance Proceeds and all other proceeds within
the meaning of that term as defined in the Uniform Commercial Code of the State.
“Property” means the Real Property and the Personalty and all other rights,
interests and benefits of every kind and character which Mortgagor now has or
hereafter acquires in, to or for the benefit of the Real Property and/or the
Personalty and all other property and rights used or useful in connection
therewith, including all Leases, all Rents, all Condemnation Awards, all
Proceeds, and all of Mortgagor’s right, title and interest in and to all Design
and Construction Documents, all Contracts of Sale and all Refinancing
Commitments.
“Property Assessments” means all Taxes, payments in lieu of taxes, water rents,
sewer rents, assessments, condominium and owner’s association assessments and
charges, maintenance charges and other governmental or municipal or public or
private dues, charges and levies and any Liens (including federal tax liens)
which are or may be levied, imposed or assessed upon the Property or any part
thereof, or upon any Leases or any Rents, whether levied directly or indirectly
or as excise taxes, as income taxes, or otherwise.
“Real Property” means the Land and Improvements, together with (a) all estates,
title interests, title reversion rights, remainders, increases, issues, profits,
rights of way or uses, additions, accretions, servitudes, strips, gaps, gores,
liberties, privileges, water rights, water courses, alleys, passages, ways,
vaults, licenses, tenements, franchises, hereditaments, appurtenances,
easements, rights-of-way, rights of ingress or egress, parking rights, timber,
crops, mineral interests and other rights, now or hereafter owned by Mortgagor
and belonging or appertaining to the Land or Improvements; (b) all Claims
whatsoever of Mortgagor with respect to the Land or Improvements, either in law
or in equity, in possession or in expectancy; (c) all estate, right, title and
interest of Mortgagor in and to all streets, roads and public places, opened or
proposed, now or hereafter adjoining or appertaining to the Land or
Improvements; and (d) all options to purchase the Land or Improvements, or any
portion thereof or interest therein, and any greater estate in the Land or
Improvements, and all Additions to and Proceeds of the foregoing.
“Refinancing Commitment” means any commitment from or other agreement with any
Person providing for the financing of the Property, some or all of the proceeds
of which are intended to be used for the repayment of all or a portion of the
Loan.
“Rents” means all of the rents, royalties, issues, profits, revenues, earnings,
income and other benefits of the Property, or arising from the use or enjoyment
of the Property, including all such amounts paid under or arising from any of
the Leases and all fees, charges, accounts or other payments for the use or
occupancy of rooms or other public facilities within the Real Property.
“State” means the state in which the Land is located.
“Swap Contract” means with any agreement, whether or not in writing, relating to
any Swap Transaction, including, unless the context otherwise clearly requires,
any form of master agreement (the “Master Agreement”) published by the
International Swaps and Derivatives Association, Inc., or any other master
agreement, entered into prior to the date hereof or any time after the date
hereof, between Swap Counterparty and Mortgagor (or any of them), together with
any related schedule and confirmation, as amended, supplemented, superseded or
replaced from time to time.
6
BK 23319 PG 1097




--------------------------------------------------------------------------------





“Swap Counterparty” means a Lender or an Affiliate of a Lender, in its capacity
as counterparty under any Swap Contract.
“Swap Transaction” means any transaction that is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap or option, bond option, note or bill option, interest rate option,
forward foreign exchange transaction, cap transaction, collar transaction, floor
transaction, currency swap transaction, cross-currency rate swap transaction,
swap option, currency option, credit swap or default transaction, T-lock, or any
other similar transaction (including any option to enter into the foregoing) or
any combination of the foregoing, entered into prior to the date hereof or any
time after the date hereof between Swap Counterparty and Mortgagor so long as a
writing, such as a Swap Contract, evidences the parties’ intent that such
obligations shall be secured by this Mortgage in connection with the Loan.
“Taxes” means all taxes and assessments, whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, which at any time may be assessed,
levied, confirmed or imposed by any Governmental Authority or any community
facilities or other private district on Mortgagor or on any of its properties or
assets or any part thereof or in respect of any of its franchises, businesses,
income or profits.
“Transfer” means any direct or indirect sale, assignment, conveyance or
transfer, including any Contract of Sale and any other contract or agreement to
sell, assign, convey or transfer, whether made voluntarily or by operation of
Law or otherwise, and whether made with or without consideration.
Article II
Granting Clauses; Condition of Grant.
Section 2.1    Conveyances and Security Interests.
NOW, THEREFORE, Mortgagor, in consideration of the premises and in order to
secure the prompt payment and performance of the Obligations, hereby gives,
grants, bargains, sells, warrants, aliens, remises, releases, conveys, assigns,
mortgages, transfers, hypothecates, deposits, pledges, sets over and confirms
unto Mortgagee all of its estate, right, title and interest in and to the
following:
The Real Property, with all rights, appurtenances, and privileges thereunto
belonging, all Accessories, all Additions, all Claims, all Condemnation Awards,
all Improvements, all Insurance Proceeds, all Personalty, all Proceeds, and all
other Property,
TO HAVE AND TO HOLD unto the Mortgagee, for the ratable benefit of the Lenders,
and its successors and assigns, forever.
Mortgagor covenants with Mortgagee, for the ratable benefit of the Lenders, and
its successors and assigns, that it is well seized of the Property in fee
simple, and has good right to bargain and sell same and that the same are free
of all encumbrances whatsoever except for the Permitted Encumbrance




7
BK 23319 PG 1098






--------------------------------------------------------------------------------





Section 2.2    Absolute Assignment of Leases and Rents.
In consideration of the making of the Loan by Lenders to Mortgagor and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Mortgagor absolutely and unconditionally assigns the Leases and
Rents to Mortgagee, for the ratable benefit of the Lenders, which, whether
before or after foreclosure or during the full period of redemption, accrue and
are owing for the use and occupancy of all or any part of the Property. This
assignment is, and is intended to be, an unconditional, absolute and present
assignment from Mortgagor to Mortgagee of all of Mortgagor’s right, title and
interest in and to the Leases and the Rents and not an assignment in the nature
of a pledge of the Leases and Rents or the mere grant of a security interest
therein. So long as no Event of Default shall exist, however, Mortgagor shall
have a license (which license shall terminate automatically and without notice
upon the occurrence of an Event of Default) to collect, but not prior to
accrual, all Rents. Mortgagor agrees to collect and hold all Rents in trust for
Mortgagee and to use the Rents for the payment of the “Required Expenses” (as
such term is defined in that certain Absolute Assignment of Leases, Rents,
Income and Profits dated of even date herewith executed by the Mortgagor, as
assignor, in favor of Mortgagee, as assignee, as it may be from time to time
amended, modified, extended, renewed, substituted, and/or supplemented) before
using the Rents for any other purpose.
Section 2.3    Security Agreement, Fixture Filing and Financing Statement.
This Mortgage creates a security interest in the Personalty and Property, and,
to the extent the Personalty or any part of the Property is not real property,
this Mortgage constitutes a security agreement from Mortgagor to Mortgagee, for
the ratable benefit of Lenders, under the Uniform Commercial Code of the State.
In addition to all of its other rights under this Mortgage and otherwise,
Mortgagee shall have all of the rights of a secured party under the Uniform
Commercial Code of the State, as in effect from time to time, or under the
Uniform Commercial Code in force from time to time in any other state to the
extent the same is applicable Law. This Mortgage shall be effective as a
financing statement filed as a fixture filing with respect to all fixtures
included within the Property and is to be filed for record in the real estate
records of each county where any part of the Property (including such fixtures)
is situated. This Mortgage shall also be effective as a financing statement with
respect to any other Property as to which a security interest may be perfected
by the filing of a financing statement and may be filed as such in any
appropriate filing or recording office. The respective mailing addresses of
Mortgagor and Mortgagee are set forth in the opening paragraph of this Mortgage.
A carbon, photographic or other reproduction of this Mortgage or any other
financing statement relating to this Mortgage shall be sufficient as a financing
statement for any of the purposes referred to in this Section. Mortgagor hereby
irrevocably authorizes Mortgagee at any time and from time to time to file any
initial financing statements, amendments thereto and continuation statements as
authorized by applicable Law, reasonably required by Mortgagee to establish or
maintain the validity, perfection and priority of the security interests granted
in this Mortgage. The foregoing authorization includes Mortgagor’s irrevocable
authorization for Mortgagee at any time and from time to time to file any
initial financing statements and amendments thereto that indicate the Personalty
(a) as “all assets” of Mortgagor or words of similar effect, regardless of
whether any particular asset comprised in the Personalty falls within the scope
of the Uniform Commercial Code of the State or the jurisdiction where the
initial financing statement or amendment is filed, or (b) as being of an equal
or lesser scope or with greater detail.






8
BK 23319 PG 1099




--------------------------------------------------------------------------------





Section 2.4    Release of Mortgage and Termination of Assignments and Financing
Statements.
If and when Mortgagor has paid and performed all of the Obligations, and no
further advances are to be made under the Loan Agreement, Mortgagee will
promptly provide a release of the Property from the lien of this Mortgage and
termination statements for filed financing statements, if any, to Mortgagor.
Mortgagor shall be responsible for the recordation of such release and the
payment of any recording and filing costs. Upon the recording of such release
and the filing of such termination statements, the absolute assignments set
forth in Section 2.2 shall automatically terminate and become null and void.
Article III
Representations and Warranties.
Mortgagor makes the following representations and warranties to Mortgagee and
each of the Lenders:
Section 3.1    Title to Real Property.
To Mortgagor’s knowledge and belief, Mortgagor (a) owns fee simple title to the
Real Property, (b) owns all of the beneficial and equitable interest in and to
the Real Property, and (c) is lawfully seized and possessed of the Real
Property. To Mortgagor’s knowledge and belief, Mortgagor has the right and
authority to convey the Real Property and does hereby convey the Real Property
in accordance with the terms of this Mortgage with general warranty. To
Mortgagor’s knowledge and belief, the Real Property is subject to no
Encumbrances other than the Permitted Encumbrances and Taxes, not yet
delinquent.
Section 3.2    Title to Other Property.
To Mortgagor’s knowledge and belief, Mortgagor has good title to the Personalty,
and the Personalty is not subject to any Encumbrance other than the Permitted
Encumbrances. To Mortgagor’s knowledge and belief, none of the Leases, Rents,
Design and Construction Documents, Contracts of Sale or Refinancing Commitments
are subject to any Encumbrance other than the Permitted Encumbrances.
Section 3.3    Property Assessments.
The fee portion of the Real Property is assessed for purposes of Property
Assessments as a separate and distinct parcel from any other property, such that
such fee portion of the Real Property is not subject to the Lien of any Property
Assessments levied or assessed against any property other than the Real
Property.
Section 3.4    Independence of the Real Property.
Except as disclosed in the underlying documents referenced in the title
commitment relating to the Property delivered to Mortgagee in connection with
the making of the Loan, no buildings or other improvements on property not
covered by this Mortgage rely on the Real Property or any interest therein to
fulfill any requirement of any Governmental Authority for the existence of such
property, building or improvements; and, to Mortgagor’s knowledge and belief,
none of the Real Property relies, or will rely, on any property not covered by
this Mortgage or any interest therein to fulfill any requirement of any
Governmental Authority. To Mortgagor’s knowledge and belief, the Real Property
has been properly




9
BK 23319 PG 1100






--------------------------------------------------------------------------------





subdivided from all other property in accordance with the requirements of any
applicable Governmental Authorities.
Section 3.5    Existing Improvements.
To Mortgagor’s knowledge and belief, the existing Improvements, if any, were
constructed, and are being used and maintained, in accordance with all
applicable Laws, including zoning Laws.
Section 3.6    Leases and Tenants.
To Mortgagor’s knowledge and belief, and except as expressly disclosed to
Mortgagee in writing, the Leases are valid and are in full force and effect, and
Mortgagor is not in default under any of the terms thereof. Except as expressly
permitted in the Loan Agreement, and except as expressly disclosed to Mortgagee
in writing, Mortgagor has not accepted any Rents more than thirty (30) days in
advance of the time the same became due under the Leases and has not forgiven,
compromised or discounted any of the Rents. Mortgagor has title to and the right
to assign the Leases and Rents to Mortgagee, and no other assignment of the
Leases or Rents has been granted. To the best of Mortgagor’s knowledge and
belief and except as disclosed to Mortgagee in writing, no tenant or tenants
occupying, individually or in the aggregate, more than five percent (5%) of the
net rentable area of the Improvements are in default under their Lease(s) or are
the subject of any bankruptcy, insolvency or similar proceeding.
Section 3.7    Business Purpose.
Mortgagor represents and agrees that the proceeds of the Loan Documents will be
used for the business purposes and not for consumer, residential or household
purposes.
Article IV
Affirmative Covenants.
Section 4.1    Obligations.
Mortgagor agrees to promptly pay and perform all of the Obligations in
accordance with the terms of the Loan Documents, time being of the essence in
each case.
Section 4.2    Property Assessments; Documentary Taxes.
Mortgagor (a) will promptly pay in full and discharge all Property Assessments,
and (b) will furnish to Mortgagee, upon written demand, the receipted bills for
such Property Assessments prior to the day upon which the same shall become
delinquent. Property Assessments shall be considered delinquent as of the first
day any interest or penalty commences to accrue thereon. Except as may be
permitted pursuant to the provisions of Section 4.3 below, Mortgagor will
promptly pay all stamp, documentary, recordation, transfer and intangible taxes
and all other taxes that may from time to time be required to be paid with
respect to the Loan, the Note, this Mortgage or any of the other Loan Documents.
Section 4.3    Permitted Contests.
Mortgagor shall not be required to pay any of the Property Assessments, or to
comply with any Law, so long as Mortgagor shall in good faith, and at its cost
and expense, contest the amount or validity


10
BK 23319 PG 1101




--------------------------------------------------------------------------------





thereof, or take other appropriate action with respect thereto, in good faith
and in an appropriate manner or by appropriate proceedings; provided that
(a) such proceedings operate to prevent the collection of, or other realization
upon, such Property Assessments or enforcement of the Law so contested,
(b) there will be no sale, forfeiture or loss of the Property during the
contest, (c) neither Mortgagee nor any Lenders is subjected to any Claim as a
result of such contest, and (d) Mortgagor provides assurances satisfactory to
Mortgagee (including the establishment of an appropriate reserve account with
Mortgagee) of its ability to pay such Property Assessments or comply with such
Law in the event Mortgagor is unsuccessful in its contest. Each such contest
shall be promptly prosecuted to final conclusion or settlement, and Mortgagor
shall indemnify and save Mortgagee and each Lender harmless against all Claims
in connection therewith. Promptly after the settlement or conclusion of such
contest or action, Mortgagor shall comply with such Law and/or pay and discharge
the amounts which shall be levied, assessed or imposed or determined to be
payable, together with all penalties, fines, interests, costs and expenses in
connection therewith.
Section 4.4    Compliance with Laws.
Mortgagor will comply with and not knowingly violate, and cause to be complied
with and not violated, all present and future Laws applicable to the Property
and its use and operation.
Section 4.5    Maintenance and Repair of the Property.
Mortgagor, at Mortgagor’s sole expense, will (a) keep and maintain Improvements
and Accessories in good condition, working order and repair, and (b) make all
necessary or appropriate repairs and Additions to Improvements and Accessories,
so that each part of the Improvements and all of the Accessories shall at all
times be in good condition and fit and proper for the respective purposes for
which they were originally intended, erected, or installed.
Section 4.6    Additions to Security.
All right, title and interest of Mortgagor in and to all Improvements and
Additions hereafter constructed or placed on the Property and in and to any
Accessories hereafter acquired shall, without any further mortgage, conveyance,
assignment or other act by Mortgagor, become subject to the Lien of this
Mortgage as fully and completely, and with the same effect, as though now owned
by Mortgagor and specifically described in the granting clauses hereof.
Mortgagor agrees, however, to execute and deliver to Mortgagee such further
documents as may be reasonably required by the terms of the Loan Agreement and
the other Loan Documents.
Section 4.7    Subrogation.
To the extent permitted by Law, Mortgagee shall be subrogated, notwithstanding
its release of record, to any Lien now or hereafter existing on the Property to
the extent that such Lien is paid or discharged by Mortgagee or any Lender
whether or not from the proceeds of the Loan. This Section shall not be deemed
or construed, however, to obligate Mortgagee or any Lender to pay or discharge
any Lien.








11
BK 23319 PG 1102






--------------------------------------------------------------------------------





Section 4.8    Leases.
(a)    Except as expressly permitted in the Loan Agreement, Mortgagor shall not
enter into any Lease with respect to all or any portion of the Property without
the prior written consent of Mortgagee as provided under the terms of the Loan
Agreement.
(b)    Neither Mortgagee nor any Lender shall be obligated to perform or
discharge any obligation of Mortgagor under any Lease. The assignment of Leases
provided for in this Mortgage in no manner places on Mortgagee or any Lender any
responsibility for (i) the control, care, management or repair of the Property,
(ii) the carrying out of any of the terms and conditions of the Leases,
(iii) any waste committed on the Property, or (iv) any dangerous or defective
condition on the Property (whether known or unknown).
(c)    No approval of any Lease by Mortgagee shall be for any purpose other than
to protect Mortgagee’s security and to preserve Mortgagee’s rights under the
Loan Documents, and no such approval shall result in a waiver of a Default or
Event of Default.
Section 4.9    Insurance/Condemnation Proceeds.
All Insurance/Condemnation Awards will be paid to Mortgagee for application to
the Secured Obligations in the manner and to the extent provided in the Loan
Agreement.
Section 4.10    Certain Environmental Laws.
To Mortgagor’s Knowledge and belief, Mortgagor represents and warrants that the
Property: (i) contains no facilities that are subject to reporting (by either
Mortgagor or any tenant or lessee thereof or other Person in possession or
occupancy of any portion thereof) under Section 312 of the federal Emergency
Planning and Community Right-to-Know Act of 1986 (42 U.S.C. §11022); (ii) is not
the site of any underground storage tanks for which notification is required
under 42 U.S.C. §6991a and other applicable law; (iii) is not listed on the
Comprehensive Environmental Response, Compensation and Liability Information
System (CERCLIS) (42 U.S.C. §9616); and (iv) is not and never has been used as a
“Major Facility” (as such term is defined under applicable “Environmental Laws”
(as such term is defined in the Environmental Agreement)). Mortgagor represents
that, to Mortgagor’s knowledge, the Property is not now, and has not been
(during the period of Mortgagor’s ownership), an “industrial establishment” as
defined in the Industrial Site Recovery Act, N.J. S.A. 13:1K-6 et. seq.
(“ISRA”).
Article V
Negative Covenants.
Section 5.1    Encumbrances.
Except as expressly permitted in this Mortgage, Mortgagor will not permit any of
the Property to become subject to any Encumbrance other than the Permitted
Encumbrances. Within thirty (30) days after the filing of any “notice of unpaid
balance and right to file lien” or of a construction lien or other Lien or
Encumbrance against the Property, Mortgagor will promptly discharge the same by
payment or filing a bond or otherwise as permitted by Law. So long as
Mortgagee’s security has been protected by the filing of a bond or otherwise in
a manner satisfactory to Mortgagee in its sole and absolute discretion,
Mortgagor shall have the right to contest in good faith any such notice, Claim,
Lien or Encumbrance (and


12
BK 23319 PG 1103






--------------------------------------------------------------------------------





shall not be deemed in default hereunder), provided that Mortgagor does so
diligently and without prejudice to Mortgagee or delay in completing
construction of the Improvements. Mortgagor shall give Mortgagee Notice of any
default under any Lien and Notice of any foreclosure or threat of foreclosure
with respect to any of the Property.


Section 5.2    Transfer of the Property.
With the exception of Permitted Transfers (as defined in the Loan Agreement),
Mortgagor will not Transfer, or contract to Transfer, all or any part of the
Property or any legal or beneficial interest therein (except for certain
Transfers of the Accessories and other Transfers expressly permitted in this
Mortgage).
Section 5.3    Removal, Demolition or Alteration of Accessories and
Improvements.
Except to the extent permitted by the following sentence, no Improvements or
Accessories shall be removed, demolished or materially altered without the prior
written consent of Mortgagee and the Required Lenders, which consent shall not
be unreasonably withheld, conditioned or delayed. Mortgagor may remove and
dispose of, free from the Lien of this Mortgage, such Accessories as from time
to time become worn out or obsolete, provided that, either (a) at the time of,
or prior to, such removal, any such Accessories are replaced with other
Accessories which are free from Liens other than Permitted Encumbrances and have
a value at least equal to that of the replaced Accessories (and by such removal
and replacement Mortgagor shall be deemed to have subjected such replacement
Accessories to the Lien of this Mortgage), or (b) so long as a prepayment may be
made without the imposition of any premium pursuant to the Note, such
Accessories are sold at fair market value for cash and the net cash proceeds
received from such disposition are paid over promptly to Mortgagee to be applied
to the prepayment of the principal of the Loan. Notwithstanding the foregoing,
nothing herein shall limit Mortgagor’s right to undertake any tenant
improvements for tenants under their Leases (approved or deemed approved by
Mortgagee or otherwise existing as of the date of this Mortgage), tenant
improvements ongoing as of the date hereof, or any capital improvements to the
Property.
Section 5.4    Additional Improvements.
Mortgagor will not construct any Improvements other than those presently on the
Land and those described in the Loan Agreement without the prior written consent
of Mortgagee and the Required Lenders, which consent shall not be unreasonably
withheld, conditioned or delayed. Mortgagor will complete and pay for, prior to
delinquency, any Improvements which Mortgagor is permitted to construct on the
Land. Mortgagor will construct and erect any permitted Improvements (a) strictly
in accordance with all applicable Laws and any private restrictive covenants,
(b) entirely on lots or parcels of the Land, (c) so as not to encroach upon any
easement or right of way or upon the land of others, and (d) wholly within any
building restriction and setback lines applicable to the Land. Notwithstanding
the foregoing, nothing herein shall limit Mortgagor’s right to undertake any
tenant improvements for tenants under their Leases (approved or deemed approved
by Mortgagee) or any capital improvements to the Property.
Section 5.5    Restrictive Covenants, Zoning, etc.
Without the prior written consent of Mortgagee and the Required Lenders, which
consent shall not be unreasonably withheld, conditioned or delayed, Mortgagor
will not initiate, join in, or consent to any change in, any restrictive
covenant, easement, zoning ordinance, or other public or private restrictions


13
BK 23319 PG 1104






--------------------------------------------------------------------------------





limiting or defining the uses which may be made of the Property. Except as
expressly permitted in this Mortgage, Mortgagor (a) will promptly perform and
observe, and use commercially reasonable efforts to cause to be performed and
observed, all of the terms and conditions of all agreements affecting the
Property, and (b) will do or cause to be done all things reasonably necessary to
preserve intact and unimpaired any and all easements, appurtenances and other
interests and rights in favor of, or constituting any portion of, the Property.
Article VI
Events of Default.
The occurrence or happening, from time to time, of any one or more of the
following shall constitute an Event of Default under this Mortgage:
Section 6.1    Payment Obligations.
Mortgagor fails to pay any of the Obligations within five (5) business days
after same becomes due, whether on the scheduled due date or upon acceleration,
maturity or otherwise.
Section 6.2    Transfers.
Mortgagor fails to comply with the provisions of Section 5.2 above.
Section 6.3    Other Obligations.
Mortgagor fails to promptly perform or comply with any of the Obligations set
forth in this Mortgage (other than those expressly described in other Sections
of this Article VI), and such failure continues uncured for a period of thirty
(30) days after Notice from Mortgagee to Mortgagor, unless (a) such failure, by
its nature, is not capable of being cured within such period, and (b) within
such period, Mortgagor commences to cure such failure and thereafter diligently
prosecutes the cure thereof, and (c) Mortgagor causes such failure to be cured
no later than ninety (90) days after the date of such Notice from Mortgagee.
Section 6.4    Event of Default Under Other Loan Documents.
An Event of Default (as defined therein) occurs under the Note or the Loan
Agreement, or Mortgagor or Guarantor fails to promptly pay, perform, observe or
comply with any obligation or agreement contained in any of the other Loan
Documents (within any applicable grace or cure period) and in accordance with
the terms of the applicable Loan Documents, or if no such grace or cure period
is specified, such failure continues uncured for a period of thirty (30) days
after Notice from Mortgagee to Mortgagor, unless (a) such failure, by its
nature, is not capable of being cured within such period, and (b) within such
period, Mortgagor commences to cure such failure and thereafter diligently
prosecutes the cure thereof, and (c) Mortgagor causes such failure to be cured
no later than ninety (90) days after the date of such Notice from Mortgagee.








14
BK 23319 PG 1105






--------------------------------------------------------------------------------





Section 6.5    Default Under Other Lien Documents.
A default occurs (and is not cured within any applicable notice and/or cure
period) under any other mortgage, deed of trust or security agreement covering
the Property, including any Permitted Encumbrances.
Section 6.6    Execution; Attachment.
Any execution or attachment is levied against any of the Property, and such
execution or attachment is not set aside, discharged or stayed within thirty
(30) days after the same is levied.
Notwithstanding the foregoing, there shall not be an Event of Default hereunder
unless Mortgagee has sent written notice thereof to Mortgagor; provided,
however, no notice of default shall be given for bankruptcy related Events of
Default described in this Mortgage or in any other Loan Documents.
Article VII
Rights and Remedies.
Upon the happening, and during the continuance, of any Event of Default,
Mortgagee shall have the right, in addition to any other rights or remedies
available to Mortgagee under any of the Loan Documents or applicable Law, to
exercise any one or more of the following rights, powers or remedies:
Section 7.1    Acceleration.
Mortgagee may accelerate all Obligations under the Loan Documents whereupon such
Obligations shall become immediately due and payable, without notice of default,
notice of acceleration or intention to accelerate, presentment or demand for
payment, protest, notice of protest, notice of nonpayment or dishonor, or
notices or demands of any kind or character (all of which are hereby waived by
Mortgagor).
Section 7.2    Foreclosure.
Mortgagee may, with or without entry, institute one or more actions for the
complete or partial foreclosure of this Mortgage or to institute other
proceedings according to law for foreclosure, and prosecute the same to
judgment, execution and sale, for the collection of the Obligations and all
costs and expenses of such proceedings, including reasonable attorneys’ fees and
actual attorneys’ expenses.
To the extent permitted by law, Mortgagee has the option of proceeding as to
both the Real Property and the Personalty in accordance with its rights and
remedies in respect of the Property, in which event the default provisions of
the UCC will not apply. Mortgagee also has the option of exercising, in respect
of the Property consisting of Personalty, all of the rights and remedies
available to a secured party upon default under the applicable provisions of the
UCC in effect in the jurisdiction where the Real Property is located. In the
event Mortgagee elects to proceed with respect to the Personalty separately from
the Real Property, whenever applicable provisions of the UCC require that notice
be reasonable, ten (10) days notice will be deemed reasonable.






15
BK 23319 PG 1106






--------------------------------------------------------------------------------





Section 7.3    Remedies under the Loan Agreement.
Without limiting the other rights and remedies of Mortgagee set forth in this
Mortgage, Mortgagee may exercise any and all rights and remedies of Mortgagee
specified in the Loan Agreement, or at law or equity.
Section 7.4    Mortgages of Conveyance and Transfer.
Upon the completion of every foreclosure, the public officer acting under
executive or order of the court (a “Selling Official”) will execute and deliver
to each purchaser a bill of sale or deed of conveyance, as appropriate, for the
items of the Property that are sold. Mortgagor hereby grants every such Selling
Official the power as the attorney-in-fact of Mortgagor to execute and deliver
in Mortgagor’s name all deeds, bills of sale and conveyances necessary to convey
and transfer to the purchaser all of Mortgagor’s rights, title and interest in
the items of Property which are sold. Mortgagor hereby ratifies and confirms all
that such attorneys-in-fact lawfully do pursuant to such power. Nevertheless,
Mortgagor, if so requested by the Selling Official or by any purchaser, will
ratify any such sale by executing and delivering to such Selling Official or to
such purchaser, as applicable, such deeds, bills of sale or other Mortgages of
conveyance and transfer as may be specified in any such request.
Section 7.5    Recitals.
The recitals contained in any Mortgage of conveyance or transfer made by a
Selling Official to any purchaser at any Judicial Sale will, to the extent
permitted by law, conclusively establish the truth and accuracy of the matters
stated therein, including the amount of the Obligations, the occurrence of a
Default, and the advertisement and conduct of such Judicial Sale in the manner
provided herein or under applicable law, and the qualification of the Selling
Official. All prerequisites to such Judicial Sale will be presumed from such
recitals to have been satisfied and performed.
Section 7.6    Divestiture of Title; Bar.
To the extent permitted by applicable law, every sale made as contemplated by
this Mortgage will operate to divest all rights, title, and interest of
Mortgagor in and to the items of the Property that are sold, and will be a
perpetual bar, both at law and in equity, against Mortgagor and Mortgagor’s
heirs, executors, administrators, personal representatives, successors and
assigns, and against everyone else, claiming the item sold either from, through
or under Mortgagor or Mortgagor’s heirs, executors, administrators, personal
representatives, successors or assigns.
Section 7.7    Purchase by Mortgagee.
In any sale made as contemplated by this Mortgage, Mortgagee may bid for and
purchase any of the Property being sold, and will be entitled, in lieu of paying
cash therefore may make settlement for the purchase price by crediting the
amount of the Obligations held by it against the purchase price for the items of
the Property so purchased. The amount so applied will be credited against the
Obligations in accordance with the terms of the Loan Agreement.




16
BK 23319 PG 1107






--------------------------------------------------------------------------------





Section 7.8    Sale of Portion of Mortgaged Property.
The Lien created by this Mortgage, as it pertains to any Property that remains
unsold, will not be affected by a sale of less than all of the Property.
Section 7.9    Judicial Action.
Mortgagee shall have the right from time to time to sue Mortgagor for any sums
(whether interest, damages for failure to pay principal or any installments
thereof, taxes, or any other sums required to be paid under the terms of this
Mortgage, as the same become due), without regard to whether or not any of the
other Obligations shall be due, and without prejudice to the right of Mortgagee
thereafter to enforce any appropriate remedy against Mortgagor, including an
action of foreclosure or an action for specific performance, for a Default or
Event of Default existing at the time such earlier action was commenced.
Section 7.10    Collection of Rents.
(a)    Upon the occurrence, and during the continuance, of an Event of Default,
the license granted to Mortgagor to collect the Rents shall be automatically and
immediately revoked, without further notice to or demand upon Mortgagor.
Mortgagee may, but shall not be obligated to, perform any or all obligations of
the landlord under any or all of the Leases, and Mortgagee may, but shall not be
obligated to, exercise and enforce any or all of Mortgagor’s rights under the
Leases. Without limitation to the generality of the foregoing, Mortgagee may
notify the tenants under the Leases that all Rents are to be paid to Mortgagee,
and following such notice all Rents shall be paid directly to Mortgagee and not
to Mortgagor or any other Person other than as directed by Mortgagee, it being
understood that a demand by Mortgagee on any tenant under the Leases for the
payment of Rent shall be sufficient to warrant payment by such tenant of Rent to
Mortgagee without the necessity of further consent by Mortgagor. Mortgagor
hereby irrevocably authorizes and directs the tenants under the Lease to pay all
Rents to Mortgagee instead of to Mortgagor, upon receipt of written notice from
Mortgagee, without the necessity of any inquiry of Mortgagor and without the
necessity of determining the existence or non-existence of an Event of Default.
Mortgagor hereby appoints Mortgagee as Mortgagor’s attorney-in-fact with full
power of substitution, which appointment shall take effect upon the occurrence
of an Event of Default and is coupled with an interest and is irrevocable prior
to the full and final payment and performance of the Obligations, in Mortgagor’s
name or in Mortgagee’s name: (i) to endorse all checks and other Mortgages
received in payment of Rents and to deposit the same in any account selected by
Mortgagee; (ii) to give receipts and releases in relation thereto; (iii) to
institute, prosecute and/or settle actions for the recovery of Rents; (iv) to
modify the terms of any Leases including terms relating to the Rents payable
thereunder; (v) to cancel any Leases; (vi) to enter into new Leases; and (vii)
to do all other acts and things with respect to the Leases and Rents which
Mortgagee may deem necessary or desirable to protect the security for the
Obligations. Any Rents received shall be applied first to pay all Expenses and
next in reduction of the other Obligations. Mortgagor shall pay, on demand, to
Mortgagee, the amount of any deficiency between (i) the Rents received by
Mortgagee, and (ii) all Expenses incurred together with interest thereon as
provided in the Loan Agreement and the other Loan Documents.








17
BK 23319 PG 1108






--------------------------------------------------------------------------------





Section 7.11    Taking Possession or Control of the Property.
As a matter of right without regard to the adequacy of the security, waste,
insolvency of Mortgagor, and to the fullest extent permitted by Law without
notice to Mortgagor, Mortgagee shall be entitled as a matter of right, upon
application to a court of competent jurisdiction, to the immediate appointment
of a receiver for all or any part of the Property and the Rents, whether such
receivership may be incidental to a proposed foreclosure of the Property or
otherwise, and Mortgagor hereby consents to the appointment of such a receiver
and agrees that such receiver shall have all of the rights and powers granted to
Mortgagee hereunder. In addition, to the extent permitted by Law, and with or
without the appointment of a receiver, or an application therefor, Mortgagee may
(a) enter upon, and take possession of (and Mortgagor shall surrender actual
possession of), the Property or any part thereof, without notice to Mortgagor
and without bringing any legal action or proceeding, or, if necessary by force,
legal proceedings, ejectment or otherwise, and (b) remove and exclude Mortgagor
and its agents and employees therefrom.
Section 7.12    Management of the Property.
Upon obtaining possession of the Property or upon the appointment of a receiver
as described in Section 7.11, Mortgagee or the receiver, as the case may be,
may, at its sole option, (a) make all necessary or proper repairs and Additions
to or upon the Property, (b) operate, maintain, control, make secure and
preserve the Property, and (c) complete the construction of any unfinished
Improvements on the Property and, in connection therewith, continue any and all
outstanding contracts for the erection and completion of such Improvements and
make and enter into any further contracts which may be necessary, either in
their or its own name or in the name of Mortgagor (the costs of completing such
Improvements shall be Expenses secured by this Mortgage and shall accrue
interest as provided in the Loan Agreement and the other Loan Documents).
Mortgagee or such receiver shall be under no liability for, or by reason of, any
such taking of possession, entry, holding, removal, maintaining, operation or
management, except for gross negligence or willful misconduct. The exercise of
the remedies provided in this Section shall not cure or waive any Event of
Default, and the enforcement of such remedies, once commenced, shall continue
for so long as Mortgagee shall elect, notwithstanding the fact that the exercise
of such remedies may have, for a time, cured the original Event of Default.
Section 7.13    Uniform Commercial Code.
Mortgagee may proceed under the Uniform Commercial Code as to all or any part of
the Personalty, and in conjunction therewith may exercise all of the rights,
remedies and powers of a secured creditor under the Uniform Commercial Code.
Upon the occurrence of any Event of Default, Mortgagor shall assemble all of the
Accessories and make the same available within the Improvements. Any
notification required by the Uniform Commercial Code shall be deemed reasonably
and properly given if sent in accordance with the Notice provisions of this
Mortgage at least ten (10) days before any sale or other disposition of the
Personalty. Disposition of the Personalty shall be deemed commercially
reasonable if made pursuant to a public sale advertised at least twice in a
newspaper of general circulation in the community where the Property is located.
It shall be deemed commercially reasonable for the Mortgagee to dispose of the
Personalty without giving any warranties as to the Personalty and specifically
disclaiming all disposition warranties.






18
BK 23319 PG 1109






--------------------------------------------------------------------------------





Section 7.14    Application of Proceeds.
Unless otherwise provided by applicable Law, all proceeds from the sale of the
Property or any part thereof pursuant to the rights and remedies set forth in
this Article and any other proceeds received by Mortgagee from the exercise of
any of its other rights and remedies hereunder or under the other Loan Documents
shall be applied first to pay all Expenses and next in reduction of the other
Obligations, in such manner and order as Mortgagee may elect.
Section 7.15    Other Remedies.
Mortgagee shall have the right from time to time to protect, exercise and
enforce any legal or equitable remedy against Mortgagor provided under the Loan
Documents or by applicable Laws.
Article VIII
Miscellaneous.
Section 8.1    Rights, Powers and Remedies Cumulative.
Each right, power and remedy of Mortgagee as provided for in this Mortgage, or
in any of the other Loan Documents or now or hereafter existing by Law, shall be
cumulative and concurrent and shall be in addition to every other right, power
or remedy provided for in this Mortgage, or in any of the other Loan Documents
or now or hereafter existing by Law, and the exercise or beginning of the
exercise by Mortgagee of any one or more of such rights, powers or remedies
shall not preclude the simultaneous or later exercise by Mortgagee of any or all
such other rights, powers or remedies.
Section 8.2    No Waiver by Mortgagee.
No course of dealing or conduct by or among Mortgagee and Mortgagor shall be
effective to amend, modify or change any provisions of this Mortgage or the
other Loan Documents. No failure or delay by Mortgagee to insist upon the strict
performance of any term, covenant or agreement of this Mortgage or of any of the
other Loan Documents, or to exercise any right, power or remedy consequent upon
a breach thereof, shall constitute a waiver of any such term, covenant or
agreement or of any such breach, or preclude Mortgagee from exercising any such
right, power or remedy at any later time or times. By accepting payment after
the due date of any of the Obligations, Mortgagee shall not be deemed to waive
the right either to require prompt payment when due of all other Obligations, or
to declare an Event of Default for failure to make prompt payment of any such
other Obligations. Neither Mortgagor nor any other Person now or hereafter
obligated for the payment of the whole or any part of the Obligations shall be
relieved of such liability by reason of (a) the failure of Mortgagee to comply
with any request of Mortgagor or of any other Person to take action to foreclose
this Mortgage or otherwise enforce any of the provisions of this Mortgage, or
(b) any agreement or stipulation between any subsequent owner or owners of the
Property and Mortgagee, or (c) Mortgagee’s extending the time of payment or
modifying the terms of this Mortgage or any of the other Loan Documents without
first having obtained the consent of Mortgagor or such other Person. Regardless
of consideration, and without the necessity for any notice to or consent by the
holder of any subordinate Lien on the Property, Mortgagee may release any Person
at any time liable for any of the Obligations or any part of the security for
the Obligations and may extend the time of payment or otherwise modify the terms
of this Mortgage or any of the other Loan Documents without in any way impairing
or affecting the Lien of this Mortgage or the priority of this Mortgage over


19
BK 23319 PG 1110






--------------------------------------------------------------------------------





any subordinate Lien. The holder of any subordinate Lien shall have no right to
terminate any Lease regardless of whether or not such Lease is subordinate to
this Mortgage. Mortgagee may resort to the security or collateral described in
this Mortgage or any of the other Loan Documents in such order and manner as
Mortgagee may elect in its sole discretion.
Section 8.3    Waivers and Agreements Regarding Remedies.
To the full extent Mortgagor may do so, Mortgagor hereby:
(a)    to the full extent permitted by Law, hereby voluntarily and knowingly
waives its rights to reinstatement and redemption, and to the full extent
permitted by Law, waives the benefits of all present and future valuation,
appraisement, homestead, exemption, stay, extension or redemption, right to
notice of election to accelerate the Obligations, and moratorium laws under any
state or federal law.
(b)    waives all rights to a marshaling of the assets of Mortgagor, including
the Property, or to a sale in the inverse order of alienation in the event of a
foreclosure of the Property, and agrees not to assert any right under any Law
pertaining to the marshaling of assets, the sale in inverse order of alienation,
the exemption of homestead, the administration of estates of decedents, or other
matters whatsoever to defeat, reduce or affect the right of Mortgagee under the
terms of this Mortgage to a sale of the Property without any prior or different
resort for collection, or the right of Mortgagee to the payment of the
Obligations out of the proceeds of sale of the Property in preference to every
other claimant whatsoever;
(c)    waives any right to bring or utilize any defense, counterclaim or setoff,
other than one which denies the existence or sufficiency of the facts upon which
any foreclosure action is grounded. If any defense, counterclaim or setoff,
other than one permitted by the preceding clause, is timely raised in a
foreclosure action, such defense, counterclaim or setoff shall be dismissed. If
such defense, counterclaim or setoff is based on a Claim which could be tried in
an action for money damages, such Claim may be brought in a separate action
which shall not thereafter be consolidated with the foreclosure action. The
bringing of such separate action for money damages shall not be deemed to afford
any grounds for staying the foreclosure action; and
(d)    waives and relinquishes any and all rights and remedies which Mortgagor
may have or be able to assert by reason of the provisions of any Laws pertaining
to the rights and remedies of sureties.
Section 8.4    Successors and Assigns.
All of the grants, covenants, terms, provisions and conditions of this Mortgage
shall run with the Land and shall apply to and bind the successors and assigns
of Mortgagor (including any permitted subsequent owner of the Property), and
inure to the benefit of Mortgagee, its successors and assigns.
Section 8.5    No Warranty by Mortgagee.
By inspecting the Property or by accepting or approving anything required to be
observed, performed or fulfilled by Mortgagor or to be given to Mortgagee
pursuant to this Mortgage or any of the other Loan Documents, Mortgagee shall
not be deemed to have warranted or represented the condition, sufficiency,
legality, effectiveness or legal effect of the same, and such acceptance or
approval shall not constitute any warranty or representation with respect
thereto by Mortgagee.




20
BK 23319 PG 1111




--------------------------------------------------------------------------------





Section 8.6    Amendments.
This Mortgage may not be modified or amended except by an agreement in writing,
signed by the party against whom enforcement of the change is sought. In
addition, the Mortgagor, Mortgagee and the Lenders may agree to change the
interest rate and/or the maturity date of the Note(s) or other term or terms of
this Mortgage or of the obligation secured by this Mortgage. If the Mortgagor,
Mortgagee and the Lenders agree to any such change, which change shall be deemed
a “modification” as defined in N.J.S.A. §46:9-8.1 et seq., as amended and
modified from time to time (hereinafter referred to as the “Mortgage
Modification Act”), this Mortgage shall be subject to the priority provisions of
the Mortgage Modification Act.
Section 8.7    Severability.
In the event any one or more of the provisions of this Mortgage or any of the
other Loan Documents shall for any reason be held to be invalid, illegal or
unenforceable, in whole or in part or in any other respect, or in the event any
one or more of the provisions of the Loan Documents operates or would
prospectively operate to invalidate this Mortgage or any of the other Loan
Documents, then and in either of those events, at the option of Mortgagee, such
provision or provisions only shall be deemed null and void and shall not affect
the validity of the remaining Obligations, and the remaining provisions of the
Loan Documents shall remain operative and in full force and effect and shall in
no way be affected, prejudiced or disturbed thereby.
Section 8.8    Notices.
All Notices required or which any party desires to give hereunder or under any
other Loan Document shall be in writing and, unless otherwise specifically
provided in such other Loan Document, shall be deemed sufficiently given or
furnished if delivered by personal delivery, by nationally recognized overnight
courier service or by certified United States mail, postage prepaid, addressed
to the party to whom directed at the applicable address specified in the
Preamble to this Mortgage (unless changed by similar notice in writing given by
the particular party whose address is to be changed) or by facsimile. Any Notice
shall be deemed to have been given either at the time of personal delivery or,
in the case of courier or mail, as of the date of first attempted delivery at
the address and in the manner provided herein, or, in the case of facsimile,
upon receipt; provided that service of a Notice required by any applicable
statute shall be considered complete when the requirements of that statute are
met. Notwithstanding the foregoing, no notice of change of address shall be
effective except upon actual receipt. This Section shall not be construed in any
way to affect or impair any waiver of notice or demand provided in this Mortgage
or in any other Loan Document or to require giving of notice or demand to or
upon any Person in any situation or for any reason.
Section 8.9    Joint and Several Liability.
If Mortgagor consists of two (2) or more Persons, the term “Mortgagor” shall
also refer to all Persons signing this Mortgage as Mortgagor, and to each of
them, and all of them are jointly and severally bound, obligated and liable
hereunder. Mortgagee may release, compromise, modify or settle with any of
Mortgagor, in whole or in part, without impairing, lessening or affecting the
obligations and liabilities of the others of Mortgagor hereunder or under the
Note. Any of the acts mentioned aforesaid may be done without the approval or
consent of, or notice to, any of Mortgagor.






21
BK 23319 PG 1112




--------------------------------------------------------------------------------





Section 8.10    Rules of Construction.
The words “hereof,” “herein,” “hereunder,” “hereto,” and other words of similar
import refer to this Mortgage in its entirety. The terms “agree” and
“agreements” mean and include “covenant” and “covenants.” The words “include”
and “including” shall be interpreted as if followed by the words “without
limitation.” The headings of this Mortgage are for convenience of reference only
and shall not be considered a part hereof and are not in any way intended to
define, limit or enlarge the terms hereof. . Any reference to a Property street
address(es) is for administrative and reference purposes only. In the event of
any conflict between a Property street address(es) listed herein and Exhibit A
attached hereto, the legal description set forth on Exhibit A shall control. All
references (a) made in the neuter, masculine or feminine gender shall be deemed
to have been made in all such genders, (b) made in the singular or plural number
shall be deemed to have been made, respectively, in the plural or singular
number as well, (c) to the Loan Documents are to the same as extended, amended,
restated, supplemented or otherwise modified from time to time unless expressly
indicated otherwise, (d) to the Land, Improvements, Personalty, Real Property or
Property shall mean all or any portion of each of the foregoing, respectively,
and (e) to Articles or Sections are to the respective Articles or Sections
contained in this Mortgage unless expressly indicated otherwise. Any term used
or defined in the Uniform Commercial Code of the State, as in effect from time
to time, which is not defined in this Mortgage, shall have the meaning ascribed
to that term in the Uniform Commercial Code of the State. If a term is defined
in Article 9 of the Uniform Commercial Code of the State differently than in
another Article of the Uniform Commercial Code of the State, the term shall have
the meaning specified in Article 9.
Section 8.11    Governing Law.
This Mortgage shall be construed, governed and enforced in accordance with the
Laws in effect from time to time in the State (without regard to its conflicts
of law principles).
Section 8.12    Entire Agreement.
The Loan Documents constitute the entire understanding and agreement between
Mortgagor and Mortgagee with respect to the transactions arising in connection
with the Loan, and supersede all prior written or oral understandings and
agreements between Mortgagor and Mortgagee with respect to the matters addressed
in the Loan Documents. In particular, and without limitation, the terms of any
commitment by Mortgagee to make the Loan are merged into the Loan Documents.
Except as incorporated in writing into the Loan Documents, there are no
representations, understandings, stipulations, agreements or promises, oral or
written, with respect to the matters addressed in the Loan Documents.
Section 8.13    Limited Recourse Provision.
Mortgagee shall have no recourse against, nor shall there be any personal
liability to, the members of Mortgagor , or to any shareholders, members,
partners, beneficial interest holders or any other entity or person in the
ownership (directly or indirectly) of Mortgagor with respect to the obligations
of Mortgagor and Guarantor under the Loan. For purposes of clarification, in no
event shall the above language limit, reduce or otherwise affect Mortgagor’s
liability or obligations under the Loan Documents, Guarantor’s liability or
obligations under the Guaranty, or Mortgagee’s right to exercise any rights or
remedies against any collateral securing the Loan.






22
BK 23319 PG 1113




--------------------------------------------------------------------------------





Article IX
Non-Borrower Mortgagor.
Section 9.1    Definition.
As used in this Article IX, “Third Party Secured Obligation” means any
obligation secured by this Mortgage which is required to be performed by any
Borrower under the Loan Agreement other than Mortgagor.
Section 9.2    Rights of Mortgagee.
Mortgagor authorizes Mortgagee to perform any or all of the following acts at
any time in its sole discretion, all without notice to Mortgagor and without
affecting Mortgagee’s rights or Mortgagor’s obligations under this Mortgage:
(a)    Mortgagee may alter any terms of the Third Party Secured Obligations or
any part of them, including renewing, compromising, modifying, extending or
accelerating, terminating early, or otherwise changing the time for payment of,
or increasing or decreasing the rate of interest on, the Third Party Secured
Obligations or any part of them.
(b)    Mortgagee may enforce or forbear from enforcing the Third Party Secured
Obligations on a net or gross basis.
(c)    Mortgagee may take and hold security for the Third Party Secured
Obligations, accept additional or substituted security for that obligation, and
subordinate, exchange, enforce, waive, release, reconvey, compromise, fail to
perfect and sell or otherwise dispose of any such security.
(d)    Mortgagee may direct the order and manner of any sale of all or any part
of any security now or later to be held for the Third Party Secured Obligations,
and Mortgagee may also bid at any such sale and may apply all or any part of the
Third Party Secured Obligations against the amount so bid.
(e)    Mortgagee may apply any payments or recoveries from Borrower (or any of
them), Mortgagor or any other source, and any proceeds of any security, to the
Third Party Secured Obligations in such manner, order and priority as Mortgagee
may elect, whether that obligation is secured by this Mortgage or not at the
time of the application.
(f)    Mortgagee may substitute, add or release any Borrower, guarantors or
endorsers.
(g)    In addition to the Third Party Secured Obligation, Mortgagee may extend
other credit to any Borrower, and may take and hold security for the credit so
extended, whether or not such security is also security for the Third Party
Secured Obligations, all without affecting Mortgagee’s rights or Mortgagor’s
liability under this Mortgage.
Section 9.3    Mortgage to be Absolute.
Mortgagor expressly agrees that until the earlier of (i) the release and
reconveyance of this Mortgage in accordance with Section 2.6 of the Loan
Agreement, or (ii) the date that the Third Party




23
BK 23319 PG 1114




--------------------------------------------------------------------------------





Secured Obligations are paid and performed in full, and each and every term,
covenant and condition of this Mortgage is fully performed, Mortgagor shall not
be released by or because of:
(a)    Any act or event which might otherwise discharge, reduce, limit or modify
Mortgagor’s obligations under this Mortgage;
(b)    Any waiver, extension, modification, forbearance, delay or other act or
omission of Mortgagee, or the failure by Mortgagee to proceed promptly or
otherwise against any Borrower, Mortgagor or any security;
(c)    Any action, omission or circumstance which might increase the likelihood
that Mortgagor may be called upon to perform under this Mortgage or which might
affect the rights or remedies of Mortgagor against any Borrower; or
(d)    Any Borrower becoming insolvent or subject to any bankruptcy or other
voluntary or involuntary proceeding, in or out of court, for the adjustment of
debtor-creditor relationships (an “Insolvency Proceeding”) and as a result
thereof some or all of the Third Party Secured Obligations being terminated,
rejected, discharged, modified or abrogated.
This Mortgage shall remain in full force and effect without regard to, and shall
not be affected or impaired, by any invalidity, irregularity or
unenforceability, in whole or in part (including with respect to any netting
provision) of any Loan Document or Swap Contract or any limitation on the
liability of any Borrower thereunder or any limitation on the method or terms of
payment thereunder which may now or in the future be caused or imposed in any
manner whatsoever. Mortgagor hereby acknowledges that absent this Section 9.3,
Mortgagor might have a defense to the enforcement of this Mortgage as a result
of one or more of the foregoing acts, omissions, agreements, waivers or matters.
Mortgagor hereby expressly waives and surrenders any defense to any liability
under this Mortgage based upon any of such acts, omissions, agreements, waivers
or matters. It is the express intent of Mortgagor that Mortgagor’s obligations
under this Mortgage are and shall be absolute, unconditional and irrevocable.
Section 9.4    Mortgagor’s Waivers.
Mortgagor waives:
(a)    All statutes of limitations as a defense to any action or proceeding
brought against Mortgagor by Mortgagee , to the fullest extent permitted by law;
(b)    Any right it may have to require Mortgagee to proceed against any
Borrower or any other party, proceed against or exhaust any security held from
any Borrower or any other party, or pursue any other remedy in Mortgagee’s power
to pursue;
(c)    To the extent permitted by applicable law, the benefit of all laws now
existing or which may hereafter be enacted providing for any appraisement,
valuation, stay, extension, redemption or moratorium;
(d)    All rights of marshaling in the event of foreclosure;






24
BK 23319 PG 1115




--------------------------------------------------------------------------------





(e)    Any defense based on any claim that Mortgagor’s obligations exceed or are
more burdensome than those of any other Borrower;
(f)    Any defense based on: (i) any legal disability of any Borrower, (ii) any
release, discharge, modification, impairment or limitation of the liability of
any Borrower to Mortgagee from any cause, whether consented to by Mortgagee or
arising by operation of law or from any Insolvency Proceeding, and (iii) any
rejection, disallowance or disaffirmance of any of the Third Party Secured
Obligations, or any part of them, or any security held for any of them, in any
such Insolvency Proceeding;
(g)    Any defense based on any action taken or omitted by Mortgagee in any
Insolvency Proceeding involving any Borrower, including. without limitation,
filing, defending, settling or obtaining a judgment or order on any proof of
claim or any adversary proceeding, making any election to have Mortgagee’s claim
allowed as being secured, partially secured or unsecured, including any election
under 11 U.S.C. Section 1111(b), seeking relief from the automatic stay or
adequate protection, including submitting an appraisal of any security, voting
to reject or accept or failing to vote on any reorganization plan, making any
extension of credit by Mortgagee to any Borrower in any Insolvency Proceeding,
and the taking and holding by Mortgagee of any security for any such extension
of credit, whether or not such security is also security for the Third Party
Secured Obligations;
(h)    All presentments, demands for performance, notices of nonperformance,
protests, notices of protest, notices of dishonor, notices of acceptance of this
Mortgage and of the existence, creation, or incurring of new or additional
indebtedness, and demands and notices of every kind (other than notices
expressly provided for under this Deed of Trust or under the Loan Agreement);
and
(i)    Any defense based on or arising out of any defense that any Borrower may
have to the payment or performance of the Third Party Secured Obligations or any
part of them other than payment and performance in full.
Section 9.5    Mortgagor’s Additional Waivers.
Mortgagor waives:
(a)    The obligations of Mortgagor hereunder are independent of the obligations
of any other Borrower, and a separate action or actions may be brought against
Mortgagor whether or not action or suit is brought against any other Borrower or
any other Borrower is joined in any such action or actions. At the option of
Mortgagee, Mortgagor may be joined in any action or proceeding commenced by
Mortgagee against any other Borrower in connection with or based on the Third
Party Secured Obligations or any security therefor, and recovery may be had
against Mortgagor in such action or proceeding without any requirement that
Mortgagee first assert, prosecute or exhaust any remedy or claim against any
other Borrower.
(b)    Upon the occurrence and during the continuance of any Event of Default
under any of the Loan Documents, Mortgagee in its sole discretion, without prior
notice to or consent of Mortgagor, may elect to: (i) foreclose either judicially
or nonjudicially against any real or personal property security that Mortgagee
may hold for the Third Party Secured Obligations other than the Property hereby
encumbered, (ii) accept a transfer of any such security in lieu of foreclosure,
(iii) compromise or adjust any of the Third Party Secured Obligations or any
part of them or make any other accommodation with any other Borrower or
Mortgagor, or (iv) exercise any other remedy against any Borrower or any
security other


25
BK 23319 PG 1116




--------------------------------------------------------------------------------





than the Property hereby encumbered. With respect to security other than the
Property hereby encumbered, no such action by Mortgagee shall release or limit
the liability of Mortgagor, who shall remain liable under this Mortgage after
the action, even if the effect of the action is to deprive Mortgagor of any
subrogation rights, rights of indemnity, rights of contribution, or other rights
to collect reimbursement from any Borrower for any recovery by Mortgagee against
Mortgagor, whether contractual or arising by operation of law or otherwise.
After any foreclosure or deed in lieu of foreclosure of any real or personal
property pledged to secure any of the Third Party Secured Obligations, Mortgagor
shall under no circumstances be deemed to have any right, title, interest or
claim in or to such property, whether it is held by Mortgagee or any third
party.
(c)    Regardless of whether Mortgagee may have recovered against Mortgagor,
Mortgagor hereby waives, to the extent permitted by applicable law: (i) all
rights of subrogation, all rights of indemnity, and any other rights to collect
reimbursement or contribution from any other Borrower or any other party for any
recovery by Mortgagee against Mortgagor, whether contractual or arising by
operation of law (including the United States Bankruptcy Code or any successor
or similar statute) or otherwise (collectively, “Reimbursement Rights”), (ii)
all rights to enforce any remedy that Mortgagee may have against any other
Borrower, and (iii) all rights to participate in any security now or later to be
held by Mortgagee for the Third Party Secured Obligations. To the extent
Mortgagor’s waiver of Reimbursement Rights is found by a court of competent
jurisdiction to be void or voidable for any reason, any Reimbursement Rights
Mortgagor may have against any other Borrower or any collateral or security
shall be junior and subordinate to any rights Mortgagee may have against such
Borrower and to all right, title and interest Mortgagee may have in any such
collateral or security. If any amount should be paid to Mortgagor on account of
any Reimbursement Rights at any time when any the Third Party Secured
Obligations have not been paid in full, such amount shall be held in trust for
Mortgagee and shall immediately be paid over to Mortgagee to be credited and
applied against the Third Party Secured Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents. The covenants and
waivers of Mortgagor set forth in this Section 9.5(c) shall be effective until
all of the Third Party Secured Obligations have been paid and performed in full
and are made solely for the benefit of Mortgagee.
(d)    No provision or waiver in this Mortgage shall be construed as limiting
the generality of any other provision or waiver contained in this Mortgage.
Section 9.6    Revival and Reinstatement.
If Mortgagee is required to pay, return or restore to any Borrower or any other
person any amounts previously paid on any of the Third Party Secured Obligations
because of any Insolvency Proceeding of any Borrower, any stop notice or any
other reason, the obligations of Mortgagor shall be reinstated and revived and
the rights of Mortgagee shall continue with regard to such amounts, all as
though they had never been paid, and this Mortgage shall continue to be
effective or be reinstated, as the case may be.
Section 9.7    Information Regarding Borrowers.
Mortgagor represents that: (a) Mortgagee has not made any representation to
Mortgagor as to the creditworthiness of any Borrower, and (b) no oral promises,
assurances, representations or warranties have been made by or on behalf of
Mortgagee to induce Mortgagor to execute and deliver this Mortgage.






26
BK 23319 PG 1117




--------------------------------------------------------------------------------





Mortgagor has received and approved copies of all other requested Loan
Documents. Before signing this Mortgage, Mortgagor investigated the financial
condition and business operations of each other Borrower and such other matters
as Mortgagor deemed appropriate to assure itself of each such Borrower’s ability
to discharge its obligations in connection with the Third Party Secured
Obligations. Mortgagor assumes full responsibility for that due diligence and
for keeping informed of all matters which may affect any Borrower’s ability to
pay and perform its obligations to Mortgagee. Mortgagee has no any duty to
disclose to Mortgagor any information which Mortgagee may have or receive about
any Borrower’s financial condition or business operations or any other
circumstances bearing on any Borrower’s ability to perform.
Section 9.8    Counsel; Integration; Miscellaneous.
Mortgagor acknowledges that Mortgagor has had adequate opportunity to carefully
read this Mortgage and to consult with an attorney of Mortgagor’s choice prior
to signing it. No consent, approval or authorization of or notice to any person
or entity is required in connection with Mortgagor’s execution of and
obligations under this Mortgage, and Mortgagor acknowledges its execution and
delivery of this Mortgage is made voluntarily without any duress or undue
influence of any kind. No course of prior dealing, usage of trade, parol or
extrinsic evidence of any nature shall be used to supplement, modify or vary any
of the terms hereof. This Mortgage is intended by the parties to be a fully
integrated and final expression of their agreement. This Mortgage and the other
Loan Documents incorporate all negotiations of the parties and constitute the
parties’ entire agreement. Mortgagor acknowledges that is relying on no written
or oral agreement, representation, warranty or understanding of any kind made by
Mortgagee, or any employee, attorney or agent of Mortgagee, except for the
agreements of Mortgagee set forth herein and in the Loan Documents.
[Remainder of This Page Intentionally Left Blank; Signature Page Follows]


























27
BK 23319 PG 1118






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be executed as of the
day and year first written above.
MORTGAGOR:


KBSII 300-600 CAMPUS DRIVE, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION I, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,
its general partner




By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer












S-1


BK 23319 PG 1119
    

--------------------------------------------------------------------------------






ACKNOWLEDGMENT
 
 
 
 
 
A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.
 
 
 
 
 
 
 
State of California


County of Orange   )




On March 27, 2018 before me, K. Godin, Notary Public,
(here insert name of the officer)
personally appeared Charles J. Schreiber, Jr., who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.


Signature /s/ K. Godin  (Seal)




 









BK 23319 PG 1120        

--------------------------------------------------------------------------------






Exhibit A
Legal Description
REAL PROPERTY IN THE BOROUGH OF FLORHAM PARK, COUNTY OF MORRIS, STATE OF NEW
JERSEY, MORE PARTICULARLY DESCRIBED AS FOLLOWS:


FEE SIMPLE PARCEL:


LOT 4.03 IN BLOCK 1201 AS SHOWN ON A MAP ENTITLED "FINAL PLAT OF MAJOR
SUBDIVISION FLORHAM PARK CORPORATE CENTRE PHASE II, BLOCK 1201, LOT 4, BOROUGH
OF FLORHAM PARK, MORRIS COUNTY, NEW JERSEY" PREPARED BY STORCH ENGINEERS AND
FILED IN THE MORRIS COUNTY CLERK'S OFFICE ON SEPTEMBER 15, 1989 AS MAP NO. 4799.


EASEMENT ONE:


A PERPETUAL NON-EXCLUSIVE ACCESS EASEMENT OVER AND ACROSS CAMPUS DRIVE, THE
LANDSCAPING ISLANDS (AS DEFINED IN THE LANDSCAPING MAINTENANCE AGREEMENT), THE
CAMPUS DRIVE JUG HANDLE (AS DEFINED IN THE LANDSCAPING MAINTENANCE AGREEMENT)
AND THE JUG HANDLE BASIN (AS DEFINED IN THE LANDSCAPING MAINTENANCE AGREEMENT)
AS PROVIDED IN THAT DEED RECORDED IN BOOK 3503, PAGE 287, AND IN THAT
LANDSCAPING MAINTENANCE AGREEMENT DATED OCTOBER 17, 2000, RECORDED IN DEED BOOK
5270, PAGE 150, MORRIS COUNTY CLERK'S OFFICE, MORRIS COUNTY, NEW JERSEY.


EASEMENT TWO:


A NON-EXCLUSIVE EASEMENT TO DEVELOP, INSTALL, USE, MAINTAIN, REPAIR, INSPECT,
REMOVE AND REPLACE THE COMMON FACILITIES (AS DEFINED IN THE DECLARATION), A
NON-EXCLUSIVE EASEMENT IN, UPON, OVER, UNDER, ACROSS, AND THROUGH THE LOTS (AS
DEFINED IN THE DECLARATION) FOR SURFACE WATER DRAINAGE AND RUNOFF, AND A
NON-EXCLUSIVE BLANKET EASEMENT FOR ENTRY UPON, OVER, ACROSS, AND THROUGH THE
LOTS FOR THE PURPOSE FOR CARRYING OUT THE OBJECTIVES OF THE DECLARATION, AS
DESCRIBED IN THAT DECLARATION OF CROSS-EASEMENTS AS SET FORTH IN DEED BOOK 4262,
PAGE 258, AS AMENDED BY FIRST AMENDED DECLARATION OF CROSS-EASEMENTS AS SET
FORTH IN DEED BOOK 4748, PAGE 36.


BEING ALSO KNOWN AS (REPORTED FOR INFORMATIONAL PURPOSES ONLY):


BLOCK 1201, LOT 6, ON THE OFFICIAL TAX MAP OF THE BOROUGH OF FLORHAM PARK,
COUNTY OF MORRIS, STATE OF NEW JERSEY.




A-1


BK 23319 PG 1121